Defendant and respondent has filed a petition for rehearing insisting that the court overlooked the question as to whether the property attached in the instant case was in custodia legis. The facts in the case show that it is not.
As a matter of course if the property is in the possession of the court awaiting the determination or decision of the court on the right thereto, it is then, as stated by Judge Wallin in the case of Woodhull v. Farmers' Trust Co. 11 N.D. 157, 90 N.W. 795, 95 Am. St. Rep. 712, "in the eye of the law, regarded as the possession of the court which appointed the receiver, and hence such property, being in custodia legis, cannot be seized by attachment or execution." Citing Beach, Receivers, 2d ed. § 718; Adams v. Haskell, 6 Cal. 114, 65 Am. Dec. 491; High, Receivers, § 151. See also Shinn, Attach.  Garnishment, § 505.
In the case of Boylan v. Hines (which is a garnishment action)62 W. Va. 486, 59 S.E. 503, 13 L.R.A.(N.S.) at page 761, 125 Am. St. Rep. 983, the West Virginia court said: "The reason for such rule is founded and clearly known. The due and orderly administration of the law is not to be interfered with by such process. But `the reason of the law is the life of the law,' and, when the reason for a rule ceases, so does the rule. Does an officer hold money in his official capacity after he has been directed by the court, whose instrument he is, to pay the same to the party to whom it belongs? Is not his legal custody, and through him the custody of the law, then at an end? After such direction of the court, and before his payment pursuant thereto, to whom is his liability? The custody then rightfully belongs to the owner. The officer thereafter holds the money for him, not for the law, because the law has done with it and fulfilled its administration." *Page 732 
Citing Wade on Attachment, § 424, as follows: "The authorities seem to concur in holding receivers and similar officers liable to garnishment, when they have in their hands a definite sum to which the defendant or the judgment debtor is clearly entitled, and the officer has nothing more to do with the fund than to pay it over."
Mr. Shinn at § 506 announces the same rule in the following language: "When the purpose of the legal custody has been accomplished, and the only duty of the officer is to pay the money to the principal defendant in garnishment, the officer may then be held as garnishee." He also says: "Money in the hands of a clerk of court, which has been ordered to be paid, may be secured by process of garnishment served upon the clerk. . . . Official duty ceases when the court directs the officer to pay over the fund. After the confirmation of a sale by a commissioner, and an order of distribution of the purchase money of the land sold, such commissioner may be held as garnishee."
The record does not show that the property or money is in court for administration but on the contrary it shows that the money is due and owing to Elick Larson, the holder of a certificate of sale of certain property, the money being paid to the sheriff as provided by law for the redemption from the certificate of sale. When the redemption money was paid to the sheriff the only duty of the sheriff was to pay the money to the holder of the certificate and the money was subject to attachment.
Rehearing denied.
BURR, Ch. J., and NUESSLE, MOELLRING and CHRISTIANSON, JJ., concur. *Page 733